Citation Nr: 1811280	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-20 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota



THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

The appellant served in the Illinois Army National Guard and had a period of active duty for training (ACDUTRA) from June 1992 to July 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In a June 2006 rating decision, the RO denied the claim for service connection for tinnitus.  The appellant was notified of that decision and of his appellate rights, but he did not appeal or submit new and material evidence within one year of such notification. 

2.  The evidence received since the June 2006 rating decision, by itself, or in conjunction with previously considered evidence, is either cumulative or redundant of evidence previously of record or does not relate to an unestablished fact necessary to substantiate the underlying service connection claim for tinnitus.


CONCLUSIONS OF LAW

1.  The June 2006 rating decision denying service connection for tinnitus is final.  
38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2017).

2.  The evidence received since the June 2006 rating decision is not new and material, and the claim for service connection for tinnitus is not reopened.  
38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant and his representative have not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

The RO previously considered and denied a claim for service connection for tinnitus in a June 2006 rating decision.  In that decision, the RO acknowledged the appellant's report that he developed tinnitus as a result of military noise exposure and that he had constant bilateral ringing in his ears since basic training, but found that the service treatment records did not document any complaints or treatment of tinnitus.  The RO also noted that a VA examiner had opined that his tinnitus was not related to his military service.  The RO concluded that tinnitus did not occur in and was not caused by service.

The appellant was notified of the June 2006 rating decision and of his appellate rights, but he did not appeal or submit new and material evidence within the one-year appeal period.  Therefore, the June 2006 rating decision is final. See 38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

In October 2012, the appellant submitted a statement requesting that his claim for service connection for tinnitus be reopened based on new and material evidence.  A January 2013 rating decision denied that claim, finding that the evidence submitted was cumulative because VA had already conceded that he had noise exposure during service.  The decision noted that the appellant had not submitted any medical evidence indicating that his reported tinnitus was caused by or the result of military noise exposure.

In a January 2014 notice of disagreement, the appellant asserted that the RO did not consider VA Fast Letter 35-10, in declining to reopen the claim for service connection.  In a May 2014 statement of the case, the RO noted that the letter was dated after 2006, when the Veteran had a VA examination pertaining to his tinnitus.  The RO also noted that the same principles found in the letter were applied in conceding noise exposure in service and requesting an examination and medical opinion.  Thus, the letter would have had no effect on the outcome of the decision made. 

After reviewing the evidence of record, the Board finds that new and material evidence has not been submitted to reopen the claim for service connection for tinnitus.  

The evidence received since the June 2006 rating decision includes service personnel records, VA examination reports, treatment records, and lay statements.  

With regard to the lay statements, the Board finds that this evidence is cumulative and redundant of evidence previously of record and does not relate to an unestablished fact necessary to substantiate the claim.  The lay statements assert that the appellant has tinnitus as a result of his military noise exposure, which is an assertion that was previously considered by the RO in June 2006.   Moreover, such noise exposure had already been conceded by the RO in the prior rating decision.

The Board has considered whether 38 C.F.R. § 3.156(c) is applicable in this case.  Although additional service personnel records have been associated with the file since the June 2006 rating decision, the Board finds that they are not relevant to the claim.  Those records reiterate that the appellant was ordered to a period of active duty for training as part of an infantry unit.  Such facts were previously established and do not show that tinnitus manifested in service or is otherwise related thereto.  Indeed, they do not reference tinnitus.

In addition, the Board finds that the March 2016 VA medical opinions are cumulative or redundant of evidence previously of record, do not relate to an unestablished fact necessary to substantiate the claim, and do not raise a reasonable possibility of substantiating the claim.  

In a March 2016 VA medical opinion, a VA examiner found that it was less likely than not that tinnitus was related to service.  The examiner noted that the 2006 VA examination did not meet the criteria for any hearing loss disability, which was 14 years post military service.  The appellant's service treatment records were negative for complaints of tinnitus and hearing loss, and the examiner noted that the appellant had filed a claim unrelated to his tinnitus in 2000, without any mention of difficulties related to hearing.  The examiner also noted that research did not support the concept of delayed onset of tinnitus if thresholds were recorded as normal after the exposure.

In an addendum opinion obtained in March 2016, the VA examiner also found that the appellant's tinnitus was less likely than not caused by or the result of military noise exposure.  The examiner reiterated the findings in the prior opinion, but also noted that the appellant's tinnitus was not delayed onset tinnitus from service.  She explained that, as the interval between a noise exposure and the onset of tinnitus lengthens, the possibility that tinnitus will be triggered by other factors increases.  She also explained that a more complete understanding of the mechanisms which generate tinnitus is needed before the existence of delayed onset of noise exposure can be confirmed or rejected.  The examiner further noted that tinnitus could be generated from other causes or structures in the body, including headaches, head and neck injuries, muscle tension, malformation of capillaries, atherosclerosis, high blood pressure, hormonal changes, diabetes, and turbulent blood flow.

Thus, both VA medical opinions found that it was less likely than not that the appellant's tinnitus was caused by noise exposure during service.  They were supported by rationale that addressed the Veteran's medical history and medical literature.  As those opinions actually weight against the claim, they do not raise a reasonable possibility of substantiating the claim and instead reach a similar conclusion to that of the VA examination report considered in June 2006.  Therefore, the Board finds that they do not constitute new and material evidence.

The Board further finds that the additional treatment records are not new and material.  Although those records were not part of the record at the time of the June 2006 rating decision, they do not discuss or pertain to tinnitus.  

Significantly, the evidence missing at the time of the June 2006 rating decision continues to be absent.  Specifically, there remains no evidence showing that the appellant has tinnitus that manifested in service or within one year thereafter or that is otherwise causally or etiologically related to the appellant's military service.  Accordingly, the Board finds that new and material evidence has not been presented to reopen the previously denied claim for service connection for tinnitus.


ORDER

New and material evidence not having been submitted, the claim for service connection for tinnitus is not reopened.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


